DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1 – 16, in the reply filed on 7/21/22 is acknowledged.  

Claim Interpretation

The Examiner interpreted the limitation reactive acrylic monomer diluent as comprising both methacrylate and acrylate monomer diluents.  See claims 2 and 3.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080200982 to Your, Jingjong hereinafter “Your”.  

Your is directed to polymeric material for an ophthalmic device including butyl acrylate, trifluoroethyl methacrylate and phenylethyl acrylate [0024].  

Regarding claims 1, 2, 6, 8, 10, 11, 13 and 14,Your teaches a composition at Example 1 [0081] comprising 19.6% of trifluoroethyl methacrylate, 49% butyl acrylate, 29.4% phenyl ethyl acrylate, 0.98% ethylene glycol dimethacrylate (EDMA) and 0.98% Darocure 1173 (photoinitiator).  EDMA was considered a reactive acrylic diluent as it difunctional and low in viscosity.  The sample is cured with UV lamps [0083].  As Example 1 can be made by adding the first three materials together first and then adding the EDMA this would constitute a first component and a second component.  A composition comprising trifluoroethyl methacrylate, butyl acrylate and phenyl ethyl acrylate is capable of forming a cross-linkable polymer.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5, 7, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by US 20080200982 to Your, Jingjong hereinafter “Your”.  

For the limitations of the independent claim refer to paragraphs 7 – 8 supra.  

Regarding claim 5, Your teaches that in some embodiments the polymeric composition also includes one or more ultraviolet (UV) absorbing materials.  This is equivalent to applicant’s UV blocker.  

Therefore, it would be obvious to the skilled artisan is include a UV absorber (blocker) in the compositions as this is directly taught by Your.  

As to claims 4 and 7, Your is silent as to the exact amount of monomer diluent and level of photoinitiator however, with regard to applicant’s limitations regarding the concentrations of diluent monomer and photoinitiator, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Your teaches both the use of diluent monomer and photoinitiators, the Examiner asserts that the concentrations of these materials are art recognized result-effective variables.  Thus it would be obvious in the optimization process to adjust the concentrations of the diluent monomer and photoinitiator to achieve the desired properties of application viscosity and cure speed / cure depth.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the Applicant, the formation of a composition for use as an intraocular lens.  

As to claims 12 and 13, Your teaches that butyl acrylate is present is a range from about 10% to about 80% [0047], the phenylethyl acrylate is present in a concentration of 5 – 60 % [0055].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  MPEP 2131.03

As to claims 15 and 16, Your is silent as to production of the adhesive in a two component form with the claimed levels of first and second component.  Your teaches the composition of Example 1 which anticipates claim 1 in a one component form.  It would have been obvious to a person having ordinary skill in the art to reformulate a one-component formulation into a two-component composition where one component comprises the reactive diluent.  

Furthermore, Your is silent as to the exact amount of the first component and the second component, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Your teaches the use of trifluoroethyl methacrylate, butyl acrylate, phenyl ethyl acrylate, ethylene glycol dimethacrylate (EDMA) and Darocure 1173 (photoinitiator).  The Examiner asserts that the concentrations of these materials are art recognized result-effective variables.  Thus it would be obvious in the optimization process to adjust the concentrations of the monomers and amounts in the first component and amount of diluent monomer in the second component to achieve the properties that are desired.  In addition, merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality, since the applicant does not show any unusual and/or unexpected results for the limitation stated (In re Aller, 220 Fo2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Note that the prior art provides the same effect desired by the Applicant, the formation of a composition for use as an intraocular lens.  

Claim(s) 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by US 20080200982 to Your, Jingjong hereinafter “Your” in further view of US 20050090612 to Sloan et al. hereinafter “Sloan”.  

For the limitations of the independent claim refer to paragraphs 7 – 8 supra.  

Your is silent as to the use of ADMA as a reactive monomer diluent, the amount of reactive monomer diluent and the use of HEMA in the composition hence attention is directed to Sloan.  

Sloan is directed to the production of polymeric moldings, such as medical devices for optical lenses, contact lenses intraocular lenses (IOL) and ophthalmic lenses [0003, 0068, 0164].  

Regarding claims 3 and 9, Sloan teaches the use of both hydroxyethyl methacrylate (HEMA) and adamantyl methacrylate (ADMA) as diluent monomers in a formulation for the production, in one embodiment, intraocular lens.  

Therefore, it would have been obvious to one of ordinary skill in the art to include a diluent monomers such as ADMA and HEMA in the composition for the production of implantable medical devices such as IOL’s as these monomers are directly taught by Sloan for this use.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										8/27/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759